Name: Decision of the EEA Joint Committee No 95/1999 of 16 July 1999 amending Annex IX (Financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: information and information processing;  financial institutions and credit;  legal form of organisations;  insurance;  European Union law;  civil law
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(20)Decision of the EEA Joint Committee No 95/1999 of 16 July 1999 amending Annex IX (Financial services) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0061 - 0061Decision of the EEA Joint CommitteeNo 95/1999of 16 July 1999amending Annex IX (Financial services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex IX to the Agreement was amended by Decision No 53/1999 of the EEA Joint Committee of 30 April 1999(1).(2) Directive 98/78/EC of the European Parliament and of the Council of 27 October 1998 on the supplementary supervision of insurance undertakings in an insurance group(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 12b (Council Directive 91/674/EEC) in Annex IX to the Agreement: "12c. 398 L 0078: Directive 98/78/EC of the European Parliament and of the Council of 27 October 1998 on the supplementary supervision of insurance undertakings in an insurance group (OJ L 330, 5.12.1998, p. 1)."Article 2The texts of Directive 98/78/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 17 July 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 16 July 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000.(2) OJ L 330, 5.12.1998, p. 1.